NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                      No. 12-1363

                           UNITED STATES OF AMERICA

                                            v.

                                VICTOR PALILLERO,
                                     Appellant

                    On Appeal from the United States District Court
                            for the District of New Jersey
                           (Crim. No. 3-11-cr-00572-001)
                         District Judge: Hon. Joel A. Pisano

              Before: McKEE, Chief Judge, SLOVITER and VANASKIE,
                                  Circuit Judges

                    Submitted pursuant to Third Circuit LAR 34.1(a)
                                  December 17, 2012

                             (Opinion filed: May 22, 2013)

                                       OPINION



McKEE, Chief Judge.

      Victor Palillero appeals the district court’s judgment of sentence. For the reasons

that follow, we will vacate the sentence and remand for proceedings consistent with this

opinion.
                      I. FACTS AND PROCEDURAL HISTORY

       Because we write for the parties, we will only refer to the facts and procedural

history to the extent necessary for our brief discussion.

       Palillero agreed to plead guilty to distributing 50 grams or more of

methamphetamine, in violation of 21 U.S.C § 841(a)(1) and (b)(1)(A)(viii). The

government filed a sentencing brief acknowledging that Palillero was “safety valve”

eligible and advocating a sentence within the advisory Guidelines range. In that brief, the

government noted that Kimbrough v. United States, 552 U.S. 85, 101, 110-11 (2007),

allowed a sentencing court to impose a sentence outside the suggested guidelines range

on policy grounds, but that the law did not require the court to do so.

       Palillero contended that the methamphetamine Guideline, U.S.S.G. § 2D1.1(c)(4),

was flawed and entitled to little deference, and he articulated several policy reasons for

the court to vary from it.

       In rejecting Palillero’s argument, the court explained:

              COURT: [The Guidelines range for methamphetamine
              offenses] is high. The problem is it’s a different drug [than
              crack cocaine]. The problem is it’s a different substance all
              together (sic) and unless and until Congress and the
              Commission seek to equate it to the crack versus powder
              cocaine disparity, I don’t know that I have much else to do
              with it.

              You may be right, somewhere down the road Congress may
              determine to give the same kind of treatment they’ve now
              given to the crack disparity, but until such time as that
              happens, I think I have to reject the argument that you make.
              It just doesn’t, as a matter of law, translate.

              That argument will be noted for the record and not accepted.

                                              2
A50.

       The district court then discussed the 18 U.S.C. § 3553(a) factors and sentenced

Palillero to a bottom-of-the-Guidelines-range sentence of 70 months, to be followed by

three years of supervised release. Palillero appeals.1

                                    II. DISCUSSION

       Palillero argues that his sentence was unreasonable because the district court

committed reversible error when it wrongly decided that it did not have the authority to

consider his request for a downward variance based on his policy arguments about flaws

in the methamphetamine Guideline.

       In Spears v. United States, 555 U.S. 261 (2009) (per curiam), the Supreme Court

reconfirmed and succinctly explained its holding in Kimbrough:

              The only fact necessary to justify such a variance is the
              sentencing court’s disagreement with the guidelines – its
              policy view that the 100-to-1 ratio [of powder to crack
              cocaine] creates an unwarranted disparity. . . . That was
              indeed the point of Kimbrough: a recognition of the district
              courts’ authority to vary from the crack cocaine Guidelines
              based on policy disagreement with them, and not simply
              based on an individualized determination that they yield an
              excessive sentence in a particular case.

555 U.S. at 264 (emphasis in original) (citation and internal quotation marks omitted).2


1
 We review a district court’s sentencing decision under an abuse of discretion standard,
“[r]egardless of whether the sentence is inside or outside the Guidelines range.” Gall v.
United States, 552 U.S. 38, 51 (2007). We have held that a sentence within the
Guidelines will not be accorded a presumption of reasonableness. United States v.
Cooper, 437 F.3d 324, 329 (3d Cir. 2006), abrogated on other grounds by Kimbrough v.
United States, 552 U.S. 85 (2007).

                                             3
         Kimbrough’s rationale is not limited to the former crack cocaine/powder cocaine

disparity. Indeed, a number of courts have exercised their authority to grant a downward

variance based on a policy disagreement with various Guidelines provisions. See, e.g.,

United States v. Grober, 624 F.3d 592 (3d Cir. 2010); United States v. Dorvee, 616 F.3d

174 (2d Cir. 2010); United States v. Arrelucea-Zamudio, 581 F.3d 142, 147 (3d Cir.

2009).

         Thus, the court noted in United States v. Pape, 601 F.3d 743, 749 (7th Cir. 2010),

“[w]e understand Kimbrough and Spears to mean that district judges are at liberty to

reject any Guideline on policy grounds – though they must act reasonably when doing

so.” (citation omitted) (emphasis in original).

         Here, the district court suggested that it did not think that it had such authority

unless it was applying the Guidelines for crack cocaine. The court explained:

                unless and until Congress and the Commission seek to equate
                it to the crack versus powder cocaine disparity, I don’t know
                that I have much else to do with it.

                You may be right, somewhere down the road Congress may
                determine to give the same kind of treatment they’ve now
                given to the crack disparity, but until such time as that
                happens, I think I have to reject the argument that you make.
                It just doesn’t, as a matter of law, translate.




2
 However, “[a]s this Court has made clear, . . . Kimbrough does not require a district
court to reject a particular Guideline range where that court does not, in fact, have
disagreement with the Guideline at issue.” United States v. Lopez-Reyes, 589 F.3d 667,
671 (3d Cir. 2009) (citation omitted).

                                                4
       Thus, Palillero’s claim that the district court rejected his policy arguments because

it erroneously believed it did not have the legal authority to accept them is supported by

the record. Accordingly, we will vacate the sentence and remand to the district court for

resentencing. On remand, the district court is free to adopt Palillero’s policy argument

and impose a different sentence if it chooses to do so, but it is clearly not required to.3

                                   III. CONCLUSION

       For the above reasons, we will vacate the judgment of sentence and remand for

proceedings consistent with this opinion.




3
 Palillero also argues that his sentence was substantively unreasonable because the
district court failed to give sufficient consideration to the factors enumerated in 18
U.S.C. § 3553(a). His main argument on the substantive unreasonableness of his
sentence is that the district court used what he contends is the flawed methamphetamine
Guideline , § 2D1.1(c)(4), as the initial benchmark and driving force behind its sentence.
However, because we will vacate the sentence for the reasons stated in this opinion, we
will not address this issue at this time.
                                              5